Citation Nr: 1643601	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a kidney disability (claimed as renal failure) as a residual of exposure to toxic chemicals.

2.  Entitlement to service connection for liver dysfunction (to include hepatitis) as a residual of exposure to toxic chemicals.

3.  Entitlement to service connection for skin cancer as a residual of exposure to toxic chemicals.

4.  Entitlement to a rating in excess of 10 percent disabling for service-connected right-sided myelopathy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1952 to March 1957.  The Veteran also had multiple, subsequent periods of ACDUTRA and INACDUTRA during his Naval Reserve service between 1957 and 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Seattle, Washington currently has jurisdiction of this matter.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in September 2015.  A transcript of that hearing is of record.

For clarity in analysis, the Veteran's claim of entitlement to service connection for residuals of exposure to toxic chemicals, including renal failure, liver dysfunction, pulmonary problems, and cancer, has been recharacterized above as separate claims with respect to each claimed condition.

The Veteran's claim of entitlement to service connection for pulmonary problems (to include lung cancer) as a residual of exposure to toxic chemicals was granted by the RO subsequent to remand.  Consequently, there is no longer any pending adverse determination for the Board to adjudicate with respect to that part of the claim.   See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  That issue is no longer on appeal and has not been listed above.

In January 2016, the Board remanded the above-listed service connection claims to the RO for further development and readjudication.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The record contains evidence submitted after the most recent statement of the case and not yet considered by the AOJ.  In November 2016, the Veteran waived AOJ consideration of that evidence.  In addition, the Board is granting the Veteran's claim with respect to his kidney condition based, in part, on that evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

As the Board previously noted, the Veteran filed an October 2015 Notice of Disagreement with respect to the April 2015 denial of a rating in excess of 10 percent disabling for service-connected right-sided myelopathy.  The filing of the Notice of Disagreement initiated an appeal, so the issue is listed above.  For the reasons discussed in the Remand section, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have and did not have during the appeal period any condition consisting of or characterized by renal failure.  However, the Veteran has a current kidney disability consisting of nephrolithiasis/urolithiasis (renal, ureteral, or bladder calculi) which is etiologically related to his in-service exposure to toxic chemicals.

2.  The Veteran does not have and did not have during the appeal period any condition consisting of or characterized by liver dysfunction (to include hepatitis).

3.  The Veteran's skin cancers did not begin during and were not otherwise caused by his military service, including exposure to toxic chemicals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disability consisting of nephrolithiasis/urolithiasis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for liver dysfunction (to include hepatitis) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Calculi of the kidney, malignant tumors, and cirrhosis of the liver (but no other liver conditions) are encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Competence of the Veteran's Lay Opinion

The Veteran has stated his own belief that the conditions at issue in this appeal are etiologically related to his exposure to carbon tetrachloride.  However, the record contains no indication that he has the specialized education, training, or experience needed to diagnose or determine the etiology of any of these medical conditions or to make a determination as to the long-term effects of exposure to toxic chemicals.  This is particularly so where the Veteran has multiple medical conditions, the exposure was over fifty (50) years ago, and the proper diagnosis of the conditions generally requires specialized medical training and/or diagnostic testing.  See King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the diagnosis and etiology of the medical conditions at issue in this appeal are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the diagnostic and etiological opinions of the medical professionals who treated or examined the Veteran.

Entitlement to Service Connection for Renal Failure

The Veteran seeks entitlement to service connection for renal failure as a residual of exposure to toxic chemicals.

The Veteran was exposed to carbon tetrachloride during his active service in the 1950s.  In 1957, he was hospitalized for acute hepatitis and liver failure related to that exposure.  See, e.g., September 2015 Board Hearing Testimony at p. 6; October 2016 Private Opinion Letter (containing primary care physician's detailed summary of in-service medical history relating to exposure); Service Treatment Records, generally.  The in-service element is established.  See Shedden, 381 F.3d at 1167.  

With respect to a current disability, the Veteran has stated that he is still passing kidney stones at least as recently as June 2016.  See June 2016 Correspondence form Veteran ("I am still passing stones as of this month.").  His private medical treatment records, including an October 2016 opinion letter from his private treating physician confirm his report regarding an ongoing issue with renal calculi (i.e. kidney stones).  See October 2016 Private Opinion Letter ("...passes hundreds of stones.  To this day he still passes them."); see also January 2009 Private Hospital Discharge Note ("Discharge Diagnoses:  1.  Acute renal failure, resolved; 2. Urinary tract infection, resolved; ...8. Bladder outlet obstruction); January 2016 Private Treatment Note ("Problem List:  ...5. Chronic renal insufficiency" and noting consequent difficulty tolerating medications); January 2015 Private Treatment Note (listing medications that cause renal failure and noting history of kidney stones and renal failure); January 2011 Private Opinion Letter (listing medications that the Veteran "should avoid....because of the patient's chronic kidney disease").  The record also contains treatment records which, though they predate his October 2009 claim by a few months, contain diagnoses of ongoing kidney problems including "significant nephrolithiasis" that causes kidney/ureteral stones.  See February 2009 Private Treatment Note ("patient went on to develop significant nephrolithiasis passing multiple uric acid-based stones"; "Assessment: ...Uric acid nephrolithiasis"); September 2009 Private Treatment Note (diagnosing bladder calculus, but indicating voiding well and "no longer passing these stones as of two months now"). 

The Veteran has also pointed to the acute renal failure he had in January 2009 as evidence of a current disability.  The January 2009 acute renal failure occurred roughly nine (9) months prior to the October 16, 2009, filing of his claim, so cannot itself be considered a disability during the period on appeal.  See 38 C.F.R. § 3.400(b)(2)(i) (providing that, for claims filed more than one year after separation from service, the earliest effective date possible is the date of receipt of claim).  Therefore, the acute renal failure in December 2008 and January 2009 is not a current disability for purposes of this claim.  However, the residuals of that acute event and ongoing issues, including the continued creation and passing of kidney/ureteral stones as described above, can be considered part of the current disability.  Therefore, the January 2009 hospitalization is relevant to the issue of a current disability and, as importantly, to the remaining element of the Veteran's claim:  whether the current disability is etiologically related to the in-service event.

In contrast to the favorable evidence of a current disability, the April 2016 VA examiner opined that the Veteran "currently has normal renal function and has no residual from either condition."  However, the examiner acknowledges "a history" of "kidney, ureteral or bladder calculi (urolithiasis)" without specifying whether the history of urolithiasis includes any time period in the seven (7) years from the 2009 claim through the date of the examination.  The examiner concluded that the Veteran does not currently have "signs or symptoms due to urolithiasis".  The examiner explained that his opinion regarding normal renal function and lack of residuals from the 2008/2009 episode was based upon his conclusion that the Veteran's January 2009 "kidney failure was acute and transitory and [was] attributed to benign prostatic hypertrophy."  The Board finds this opinion to be entitled to little weight relative to the other evidence of a current disability.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

First, as noted above, there are competent reports from the Veteran and his primary care physician that, as of June and October 2016, the Veteran was still passing stones caused by continued kidney dysfunction.  The examiner's opinion acknowledges a history of urolithiasis, but does not specify whether that history predates or includes the period on appeal.  The only definitely expressed opinion on that issue was that the Veteran did not have "signs or symptoms of urolithiasis" at the time of the April 2016 examination.

Second, the April 2016 VA examiner's conclusion that the kidney failure was "attributed to prostatic hypertrophy" is contradicted by contemporaneous records, including a consult with a specialist.  See January 2016 Private Treatment Note ("Acute renal failure may be secondary to a combination of dehydration and post renal obstruction..."); January 2009 Private Treatment Note ("Assessment:  Acute renal failure.  I believe this is multifactorial in nature."; noting use of medications (Cipro and Bactrim), as well as prostatic hyperplasia with obstruction, contributed to the acute renal failure; "Prostatitis could also be an issue, however, [there are indications prostatitis was minor or not the primary cause]").  In short, the greater weight of the evidence establishes that the January 2009 kidney failure was not primarily due to prostatic hypertrophy, but was instead related to his pre-existing kidney problems.

The evidence indicating a current disability significantly outweighs the only negative evidence (the April 2016 VA examiner's opinion).  A current disability is established by the evidence of record.  This leaves the issue of a causal nexus.

Despite a conflict in the evidence, the Board finds that the greater weight of the evidence supports finding that the Veteran's current kidney disability is causally related to his in-service exposure to toxic chemicals.

The Veteran submitted an October 2016 letter from his primary care provider who recounted the details of his service exposure and opined that "[h]is central nervous system and kidney damage are more likely than not related to his being exposed to this carcinogen for years while in military service, and took years for long term effects to occur.  These conditions affect him to the point where he cannot tolerate certain types of medications as they make him extremely ill, has had renal failure, and passes hundreds of stones.  To this day he still passes them."  This opinion is consistent with VA treatment records and contains a thorough and convincing rationale based upon a detailed and accurate summary of the Veteran's in-service medical history.  The private opinion weighs heavily in favor of the Veteran's claim.  Nieves-Rodriguez, 22 Vet.App. at 301. 

The record also contains an unfavorable opinion, specifically that of the April 2016 VA examiner.  However, as noted above, his conclusion that the 2009 acute renal failure was primarily due to prostatic hypertrophy is inaccurate.  His rationale is based entirely on that conclusion and does not discuss why he concludes, if he does, that the Veteran's in-service exposure to toxic chemicals and resulting chronic renal insufficiency (see May 2015 Private Consult) is unrelated to the 2009 event and/or the Veteran's history of urolithiasis.  Moreover, the examiner provides no opinion on the Veteran's current symptoms because he concluded that the Veteran has no residuals.  For these reasons, the Board attributes very little probative weight the April 2016 VA examiner's opinion relative to the favorable October 2016 private opinion.  Nieves-Rodriguez, 22 Vet.App. at 301.

Consequently, the greater weight of the evidence is establishes that the Veteran's current kidney disability (diagnosed as nephrolithiasis/urolithiasis) is etiologically related to toxic chemical exposure during his active service.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a kidney disability is granted.

Entitlement to Service Connection for Liver Dysfunction

The Veteran seeks entitlement to service connection for a condition consisting of or characterized by liver dysfunction to include hepatitis.

As discussed above, the in-service exposure to carbon tetrachloride and resulting hospitalization are well-documented in the record, so an in-service event is established.  The Board notes that the Veteran expressed some frustration in his June 2016 filing regarding the April 2016 VA examiner's description of the in-service hepatitis as "drug-induced."  The Board interprets that statement as a reference to the in-service exposure to toxic chemicals and subsequent treatment in the hospital, particularly as there is no indication in the record (or in the examiner's report) that the Veteran's in-service acute hepatitis was otherwise due to the use of or exposure to any drugs.  In any case, an in-service event or illness is well-established.

This matter turns on whether the Veteran has a current disability (at the present time or any time during the appeal period).  See Shedden, 381 F.3d at 1167.  

The greater weight of the evidence is against finding that the Veteran has any current disability consisting of or characterized by liver dysfunction and/or hepatitis.  In fact, the only competent medical evidence on the issue is against the Veteran's claim.  For example, the most recent evidence is the VA examiner's opinion that the Veteran had acute hepatitis secondary to carbon tetrachloride exposure while in service, but that:  "He fully recovered from this illness and has not had recurrence or chronic sequelae."   See April 2016 VA Examination.  There are several similarly negative private opinions of record.  See May 2014 Private Opinion Letter ("This [1957] liver problem [associated with acute hepatitis] has fully resolved and does not have any permanent or chronic sequelae."); February 2014 Private Opinion Letter ("This liver problem has fully resolved and does not have any permanent or chronic sequelae.").  The available treatment records provide support for the explicit opinions.  See, e.g., January 2008 Private Lab Results ("The kidney and liver function were both normal."); December 2006 Private Lab Results (same).

The only favorable evidence consists of the Veteran's own statements.  As discussed above, his opinions on this issue are not competent evidence of the correct diagnosis of any symptoms observable by a lay person.  See King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  The alleged condition involves an internal organ and diagnosis generally requires specialized training and knowledge.

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran has a disability consisting of or characterized by liver dysfunction (including hepatitis).  Gilbert, 1 Vet. App. at 53-56.  Because the Board finds that the Veteran did not have a condition consisting of or characterized by liver dysfunction, the criteria for establishing service connection for liver dysfunction have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  Entitlement to service connection for liver dysfunction (including hepatitis) is denied.

Entitlement to Service Connection for Skin Cancer

The Veteran seeks entitlement to service connection for skin cancer.

There is no question that the Veteran has been diagnosed with skin cancer.  See, e.g., April 2016 VA Examination (noting diagnoses of basal cell carcinoma in 2008 with scarring due to removal and actinic keratosis in 2016); September 2008 Private Lab Results ("Diagnosis: Skin, right shoulder, excision: 1. Basal Cell Carcinoma, Infiltrative Type"); July 2008 Private Lab Results (diagnosing basal cell carcinoma from skin removed from right upper back); September 2007 Private Lab Results (same).  A current disability has been established.

Likewise, his exposure to toxic chemicals during his active service has been established as discussed above.  The remaining element of his claim, then, is an etiological relationship (causal nexus) between his in-service event or injury and his current disability.  See Shedden, 381 F.3d at 1167.

The only competent evidence with respect to a causal nexus is the April 2016 VA examiner's negative opinion.  The VA examiner opined that it is "less likely than not that the [V]eteran's basal cell carcinoma and actinic keratosis are related to his service."  The examiner explained that the weight of the medical literature holds that basal cell carcinoma and actinic keratosis are related to sun exposure.  The examiner also noted literature discussing the effects and symptoms caused by exposure to carbon tetrachloride, which effects did not include any type of skin cancer, to include basal cell carcinoma and actinic keratosis.  The examiner also provided thorough documentation of his physical examination and his review of the medical record.  The Board finds that the examiner's opinion has an adequate and persuasive rationale based on accurate facts and data.  Therefore, it is entitled to probative weight.  Nieves-Rodriguez, 22 Vet.App. at 301.

The several private opinions the Veteran has submitted in support of his claim of entitlement to service connection for conditions related to his in-service exposure to toxic chemicals did not mention any skin condition, much less link his current skin disabilities with the exposure.  See May 2014 Private Opinion Letter; February 2014 Private Opinion Letter; January 2011 Private Opinion Letter; see also October 2016 Private Opinion Letters (primary care and thoracic surgeon) (both are silent on the issue, so the letters are not evidence either for or against the claim).  The opinions are entitled to no probative value either for or against the Veteran's claim with respect to skin conditions. Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that opinion providing neither positive nor negative support for a material fact is not pertinent evidence)

As noted above, to the extent the Veteran relies on his own disagreement with the April 2016 examiner's negative conclusion, his lay opinion is not competent evidence in the circumstances of this case.  See King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377. 

The Board also notes that skin cancer is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply to the basal cell carcinoma.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's skin cancer, however, was first observed and diagnosed many decades after his active service.  While the Veteran has had lesions removed at least as early as the 1990s, see, e.g., April 2000 Private Preoperative Note (prior history of "excision of skin cancer from the nose and forehead"), the record does not indicate and the Veteran has not alleged that he developed skin cancer during his active service or that he has had a continuity of symptomatology since his active service.  Rather, the Veteran has only alleged that his disability is related to exposure to toxic chemicals in the 1950s and his skin cancer was first noticed many decades after his active service.  In addition, lesions have been surgically removed each time they appear.  There is no continuity of symptomatology, so service connection under section 3.303(b) is not warranted.

The evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's diagnosed skin cancer (or actinic keratosis) is related to his active service.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for skin cancer is denied.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in October 2009 prior to the initial adjudication of the claims on appeal.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notice in further correspondence, rating decisions, statements of the case, and the prior Board decision and remand.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, and private medical records with the claims file.  Subsequent to the Board's January 2016 Remand, the Veteran identified additional private treatment records.  Those records were obtained and associated with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

With respect to examinations, the Veteran was afforded VA examinations in April 2016 to specifically address the claims decided herein.  The VA examinations and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Notably, the examiner provided a full and thorough discussion of the medical evidence, the relevant medical literature, the connection between the Veteran's diagnosed conditions and his in-service exposure to toxic chemicals.  

The Veteran has questioned thoroughness of the April 2016 VA examination.  See June 2016 Correspondence from Veteran.  His complaint relates to the amount of time the examiner spent with him, an excessive interest in scarring, and the failure to perform "some additional testing."  The Veteran has not otherwise articulated specific objections to the conduct of the examination such as the particular type of additional testing that should have been performed.  Absent particularized allegations regarding matters within this lay Veteran's competence, the Board will not substitute its own lay opinion on the conduct of the examination, especially given the discretion medical professionals have in determining how to conduct an examination and what tests are necessary.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to VA examinations).  With respect to the examiner's review of the Veteran's medical history (impliedly questioned by the Veteran), the reports on examination provide ample evidence that the examiner thoroughly examined the Veteran's medical records.  For example, at the end of the report on the examination regarding skin conditions, the examiner included detailed notes on pertinent medical events that occurred during service in the 1950s and during the appeal period.  The April 2016 examination and opinions are adequate.  See Stefl, 21 Vet. App. at 123-24.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Entitlement to service connection for a kidney disability diagnosed as nephrolithiasis/urolithiasis as a residual of exposure to toxic chemicals is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for liver dysfunction (to include hepatitis) as a residual of exposure to toxic chemicals is denied.

Entitlement to service connection for skin conditions, including basal cell carcinoma and actinic keratosis, as a residual of exposure to toxic chemicals is denied.


REMAND

Over one year has passed since the Veteran filed his Notice of Disagreement with respect to the April 2015 denial of a rating in excess of 10 percent disabling for service-connected right-sided myelopathy.  In its January 2016 decision and remand, the Board indicated that the AOJ should issue a Statement of the Case on that issue after any further development deemed necessary.  The AOJ has not yet issued a Statement of the Case, therefore remand is required.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Conduct any further development deemed necessary, then issue a statement of the case with respect to the claim of entitlement to an increased rating for right-sided myelopathy.  Advise the Veteran and his representative, in writing, of the requirements for perfection of an appeal of that issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


